Citation Nr: 1211161	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from August 11, 2006, and as 50 percent disabling from July 16, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from August 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A 30 percent rating was initially awarded from August 11, 2006.  Thereafter, by a June 2009 decision, the RO awarded a 50 percent rating from July 16, 2008.

Review of the record reflects that the Veteran receives ongoing treatment for his PTSD from Dr. M.Y. in Monroe, Louisiana.  The most recent records from Dr. Y. are dated in June 2009.  Because updated records from Dr. Y. may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also contains a July 2009 claim for VA vocational rehabilitation benefits.  Although it is unclear whether the Veteran availed himself of vocational rehabilitation services, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, these records should also be obtained.  

Review of the record reflects that the Veteran was denied entitlement to special monthly compensation based on the need for aid and attendance in January 2012.  That rating decision references a VA aid and attendance examination and a statement from a private physician, Dr. S., which have not been made part of the claims folder.  Upon remand, the examination report and Dr. S.'s statement should be obtained and associated with the record.

The Board notes that post-service treatment records from the Little Rock VA Medical Center (VAMC) and the El Dorado VA Community Based Outpatient Clinic (CBOC) have been obtained.  The most recent records from these facilities are dated April 2011.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

The most recent VA examination of the Veteran's PTSD symptoms took place in May 2009.  Since then, the Veteran has been hospitalized for suicidal ideation, and was discharged with a Global Assessment of Functioning (GAF) score of 21.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267  (1996).  Although the Veteran has since improved, the hospitalization and subsequent clinical notes reflect that his symptoms may have undergone an increase in severity since he was last examined.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  The Veteran should thus be scheduled for a new VA examination upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. M.Y. and request that all records of the Veteran's treatment since June 2009 be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be received and the Veteran should be provided the opportunity to obtain the records.  

2.  Contact the Little Rock VAMC and El Dorado CBOC and request that all records of the Veteran's treatment at those facilities since April 2011 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   The RO should also obtain complete copies of any available VA vocational rehabilitation records.  

3.  Associate with the claims folder all of the evidence associated with the Veteran's claim for aid and attendance, including the December 2011 claim for special monthly compensation, supporting documentation from Dr. G.S., and the January 2012 aid and attendance examination.  

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  (The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.)  The examiner should review the claims files.  All necessary tests and studies should be conducted in order to identify the degree of impairment attributable to PTSD.  

The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's PTSD symptomatology on his ability to obtain or maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

